187 F.2d 532
CHAPMANv.SWEENEY, Sheriff.
No. 11232.
United States Court of Appeals Sixth Circuit.
February 5, 1951.

H. M. Rust, Mansfield, Ohio, for appellant.
Gertrude Bauer, Frank T. Cullitan and John Mahon, Cleveland, Ohio, for appellee.
Before MARTIN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal has been heard and considered upon the record and the briefs and oral arguments of the attorneys for the appellant and the United States respectively, from all of which it appears that the United States District Court correctly ruled that the appellant who seeks relief on habeas corpus application to a federal court has not exhausted the pursuance of his remedies in the state courts of Ohio.


2
The order dismissing the petition for habeas corpus is affirmed.